Case: 14-14280   Date Filed: 07/02/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14280
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:13-cr-00084-MMH-MCR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TAMALA TAMARA HAMMOND,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (July 2, 2015)

Before MARCUS, ROSENBAUM and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-14280     Date Filed: 07/02/2015   Page: 2 of 2


      Meghan Ann Collins, appointed counsel for Tamala Tamara Hammond in

this appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the judgment revoking

Hammond’s probation and her resulting sentence are AFFIRMED.




                                         2